DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:

As to claims 1, 8, and 15, the prior art of records fail to anticipate or suggest a method of generating regular expressions using a longest common subsequence (LCS) algorithm, the comprising:
receiving, by a regular expression generator comprising one or more processors, input data identifying three or more character sequences; converting, by the regular expression generator, each of the three or more character sequences into a corresponding set of regular expression codes, resulting in three or more sets of regular expression codes; performing, by the regular expression generator, a plurality of executions of a longest common subsequence (LCS) algorithm and capturing a plurality of outputs of the LCS algorithm, wherein the LCS algorithm is performed on every unique two-set combination of the three or more sets of regular expression codes; 
storing, by the regular expression generator, data defining a fully-connected graph, the data comprising: 


The dependent claims 2-7, 9-14, and 16-20 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164